Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2020, 07/29/2020, 01/29/2021 and 05/28/2021 have been considered.

       Allowable Subject Matter
4.	Claims 2-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 2-20
None of the prior art of record teaches or suggests a toner container comprising a toner discharge opening to discharge the toner, the toner discharge opening at a lower side of the cover; wherein the cover including a protrusion, a box section, and an identifier, the protrusion disposed at a side of the cover and protruding in a direction orthogonal to a mounting direction of the toner container, the identifier is disposed at a side of the box section, and the protrusion is closer to an end of the container in the mounting direction of the toner container than the identifier.


Claim 21
None of the prior art of record teaches or suggests a toner container comprising a toner discharge opening to discharge the toner, the toner discharge opening at a lower side of the cover, and means, at a side of the cover, for causing a click feeling; wherein the cover including a box section, the box section including a means for identifying a type of toner at a side of the box section, and the means for causing a click feeling is closer to an end of the container in the mounting direction of the toner container than the means for identifying.
     
 Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-    Yamabe et al. [10,048,615] disclose a toner container.
        
       Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        08/28/21